Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Homeport Trading, Inc.
d/b/a Cigar Q,

Respondent.

Docket No. C-13-1081
FDA Docket No. FDA-2013-H-0890

Decision No. CR2942
Date: October 4, 2013
INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, Homeport Trading, Inc. d/b/a Cigar Q, alleging
facts and legal authority sufficient to justify the imposition of a civil money
penalty of $250. Respondent did not timely answer the Complaint, nor did
Respondent request an extension of time within which to file an answer.
Therefore, I enter a default judgment against Respondent and order that
Respondent pay a civil money penalty in the amount of $250.

CTP began this case by serving a Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent impermissibly
used self-service displays in a non-exempt facility on multiple occasions, thereby
violating the Federal Food, Drug, and Cosmetic Act (Act) and its implementing
regulations found at 21 C.F.R. Part 1140. CTP seeks a civil money penalty of
$250.
On August 20, 2013, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent
should pay the penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that if it failed to take one of
these actions within 30 days the Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision by default ordering Respondent to pay the
full amount of the proposed penalty. Respondent did not take any of the required
actions within the time provided by regulation.

lam required to issue an initial decision by default if the Complaint is sufficient to
justify a penalty, and the Respondent fails to answer timely or to request an
extension. 21 C.F.R. § 17.11(a). For that reason, I must decide whether a default
judgment is appropriate here. I conclude that it is based on the allegations of the
Complaint and Respondent’s failure to answer them.

For purposes of this decision, I assume the facts alleged in the Complaint are true.
21 C.F.R. § 17.11(a). Specifically, CTP alleges the following facts in its
Complaint:

e Respondent owns Cigar Q, an establishment that sells tobacco products and
is located at 19018 Lenton Place Southeast, Monroe, Washington 98272.
Complaint § 2.

e On July 19, 2012, during an inspection of Respondent’s establishment, an
FDA-commissioned inspector observed that the establishment contained
“multiple customer[-Jaccessible shelves containing cigarette tobacco and
smokeless tobacco[;] . . . a customer[-Jaccessible beverage cooler
containing Grizzly and Copenhagen smokeless tobacco[;] . . . and Davidoff
cigarettes in a customer[-]accessible display on the sales counter.” In
addition, “[d]uring the inspection, the clerk on duty told the inspector that
minors are allowed to enter at any time.” Complaint ¥ 9.

¢ On October 25, 2012, CTP issued a Warning Letter to Respondent detailing
the inspector’s observations from July 19, 2012. The letter explained that
the inspector’s observations constituted a violation of 21 C.F.R.
§ 1140.16(c) and advised Respondent that the FDA may initiate a civil
money penalty action or take other regulatory action against Respondent if
it failed to correct the violation. The letter also stated that it was
Respondent’s responsibility to comply with the law. Complaint { 9.

e¢ On January 7, 2013, Jong Ohm responded by e-mail to the Warning Letter
on behalf of Respondent. “Mr. Ohm stated that the establishment does not
allow minors in at any time[,] and that the establishment moved the
Davidoff cigarettes from the sales counter and relocated its beverage cooler
with its smokeless tobacco behind the sales counter.” Complaint § 10.

e On January 22, 2013, and February 12, 2013, FDA-commissioned
inspectors conducted a two-part inspection of Respondent’s establishment.
On those dates, the inspectors documented that “[t]he establishment ha[d] .
. . multiple brands of smokeless tobacco and cigarette tobacco on a
customer[-]accessible display in the middle of the establishment.” The
inspectors also documented that “a person younger than 18 years of age
was able to enter the establishment.” Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). Under 21
C.F.R. § 1140.16(c)(1), a retailer may sell cigarettes and smokeless tobacco only
in a direct, face-to-face exchange between the retailer and the consumer. The
regulations prohibit the use of a self-service display as a method of sale for
cigarettes and smokeless tobacco. 21 C.F.R. § 1140.16(c)(1). However, self-
service displays are permitted if located in facilities where the retailer ensures that
no person younger than 18 years of age is present, or permitted to enter, at any
time. 21 C.F.R. § 1140.16(c)(2)(ii).

Here, Respondent violated 21 C.F.R. § 1140.16(c) when its staff offered cigarettes
and smokeless tobacco for sale in a manner other than a direct, face-to-face
exchange with its customers on July 19, 2012, January 22, 2013, and February 12,
2013. On those dates, Respondent impermissibly utilized self-service displays for
regulated tobacco products because Respondent’s facility is not one where minors
are prohibited from entering. 21 C.F.R. § 1140.16(c)(2)(ii). Respondent’s actions
on multiple occasions at the same retail outlet constitute violations of law for
which a civil money penalty is merited. Accordingly, I find that a civil money
penalty of $250 is permissible under 21 C.F.R. § 17.2 and order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

